Exhibit 10.3
 
PREMIER EXHIBITIONS, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
 
Notice of Stock Option Grant
 
Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to the
Participant named below, in accordance with the terms of the Premier
Exhibitions, Inc. 2009 Equity Incentive Plan, as amended (the “Plan”) and this
Nonqualified Stock Option Agreement (the “Agreement”), an option (the “Stock
Option”) to purchase the number of Shares at the exercise price per share
(“Exercise Price”) as follows:
 

 
Nameof Participant:
-----------

 

 
Number of Shares:
-----------

 

 
Exercise Price:
-----------

 

 
Date of Grant:
-----------

 

 
Vesting Dates:
-----------

 
Terms of Agreement
 
1.           Grant of Stock Option. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant the Stock Option to purchase
the number of Shares at the Exercise Price as set forth above.  This Stock
Option is intended to be a nonqualified stock option and shall not be treated as
an “incentive stock option” within the meaning of that term under Section 422 of
the Code.
 
2.           Vesting of Stock Option.
 
(a) Unless and until terminated as hereinafter provided, the Stock Option shall
vest and become exercisable if the Participant shall have remained in the
continuous employ of the Company or a Subsidiary through the vesting dates
(each, a “Vesting Date”) set forth below with respect to the portion of Shares
set forth next to such date:
 
   Vesting Date
Portion of Shares Vested
and Exercisable
---------
---------
---------
 
---------
---------
---------
 

 
 
 

--------------------------------------------------------------------------------

 
(b) Notwithstanding the provisions of Section 2(a), the Stock Option will become
immediately vested and exercisable in full if, prior to the date the Stock
Option becomes fully vested and exercisable pursuant to Section 2(a), and while
the Participant is in the employ of the Company and its Subsidiaries, the
Participant dies or becomes permanently disabled (defined by reference to the
Company’s long-term disability plan covering the Participant).
 
(c) For purposes of this Agreement, the continuous employment of the Participant
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries or a leave of absence or
layoff approved by the Committee.
 
3.           Forfeiture of Stock Option.
 
(a)           To the extent that the Stock Option has not yet vested pursuant to
Section 2 above, it shall be forfeited automatically without further action or
notice if the Participant ceases to be employed by the Company and its
Subsidiaries prior to the Vesting Date other than as provided in Section 2(b).
 
(b)           Notwithstanding any provision in this Agreement to the contrary,
the Stock Option and any Shares or cash paid or deliverable pursuant to this
Agreement shall be subject to forfeiture or repayment to the extent required to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
rules or regulations issued by the Securities and Exchange Commission rule or
applicable securities exchange. This Section 3(b) shall survive and continue in
full force in accordance with its terms notwithstanding any termination of the
Participant's employment or the exercise of the Stock Option as provided herein.
 
4.           Exercise of Stock Option.
 
(a)           To the extent that the Stock Option becomes vested and exercisable
in accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Stock Option is being exercised (which number must be a
whole number), the intended manner of payment, and such other provisions as may
be required by the Company or its designee.  The Stock Option may be exercised,
during the lifetime of the Participant, only by the Participant, or in the event
of his legal incapacity, by his guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and court
supervision.  If the Participant dies before the expiration of the Stock Option,
all or part of this Stock Option may be exercised (prior to expiration) by the
personal representative of the Participant or by any person who has acquired
this Stock Option directly from the Participant by will, bequest or inheritance.
 
(b)           The Exercise Price is payable (i) in cash or by certified or
cashier’s check or other cash equivalent acceptable to the Company payable to
the order of the Company, (ii) by surrender of Shares (including by attestation)
owned by the Participant having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, (iii) a cashless broker-assisted
exercise that complies with all Applicable Laws, or (iv) by a combination of the
foregoing methods.
 
 
2

--------------------------------------------------------------------------------

 
5.           Term of Stock Option.  The Stock Option will terminate on the
earliest of the following dates:
 
(a)            One year after the Participant ceases to be an employee of the
Company or any Subsidiary as a result of his death or permanent disability
(defined by reference to the Company’s long-term disability plan covering the
Participant); or
 
(b)           The fifth anniversary of the Date of Grant.
 
Notwithstanding the foregoing provisions of this Section 5, the period during
which the Stock Option can be exercised after a termination of employment
subject to Section 5(a) above will automatically be extended if, on the
scheduled expiration date of such Stock Option as set forth above, the
Participant cannot exercise the Stock Option because such an exercise would
violate an applicable Federal, state, local, or foreign law; provided, however,
that such period shall not extend beyond the earlier of (i) thirty days after
the exercise of the Stock Option first would no longer violate an applicable
Federal, state, local, and foreign law, or (ii) the tenth anniversary of the
Date of Grant.
 
6.           Delivery of Shares.  Subject to the terms and conditions of this
Agreement, Shares shall be issuable to the Participant as soon as
administratively practicable following the date the Participant (a) exercises
the Stock Option in accordance with Section 4 hereof, (b) makes full payment to
the Company or its designee of the Exercise Price and (c) makes arrangements
satisfactory to the Company (or any Subsidiary, if applicable) for the payment
of any required withholding taxes related to the exercise of the Stock
Option.  The Participant shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares until
such Shares have been issued to the Participant in accordance with this Section
6.
 
7.           Transferability. The Stock Option may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Participant; provided, however, that the Participant’s rights with respect to
such Stock Option may be transferred by will or pursuant to the laws of descent
and distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 7 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such Stock
Option.
 
8.           Change in Control.  The Stock Option shall be subject to the
provisions of Section 19 of the Plan in the event of a Change in Control.
 
9.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Participant any right with respect to continuance of employment
by the Company and its Subsidiaries, nor limit or affect in any manner the right
of the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Participant.
 
 
3

--------------------------------------------------------------------------------

 
10.           Taxes and Withholding.  The Participant is responsible for payment
of any federal, state, local or other taxes which must be withheld upon the
exercise of the Stock Option, and the Participant must promptly pay to the
Company (or a Subsidiary, if applicable) any such taxes. The Company and its
Subsidiaries are authorized to deduct from any payment owed to the Participant
any taxes required to be withheld with respect to the exercise of the Stock
Option, including social security and Medicare (FICA) taxes and federal, state,
local or other income tax with respect to income arising from the exercise of
the Stock Option. The Company shall have the right to require the payment of any
such taxes before issuing any Shares pursuant to an exercise of the Stock
Option.  In lieu of all or any part of a cash payment, the Participant may
elect, in accordance with procedures established by the Company, to have the
Company withhold a portion of the Shares that otherwise would be issued to the
Participant upon exercise of the Stock Option having a Fair Market Value equal
to the minimum amount required to be withheld.  Any fractional Share amount due
relating to such tax withholding will be rounded up to the nearest whole Share
and the additional amount will be added to the Participant's federal
withholding.
 
11.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the NASDAQ Global Market or any national securities exchange
with respect to the Stock Option; provided, however, notwithstanding any other
provision of this Agreement, the Company will not be obligated to issue any
Shares pursuant to this Agreement if the issuance thereof would result in a
violation of any such law or listing requirement.
 
12.           Adjustments.  The Exercise Price and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
 
13.           Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Participant.  Any amendment to
the Plan shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto.  Notwithstanding the foregoing, no amendment
of the Plan or this Agreement shall adversely affect the rights of the
Participant under this Agreement without the Participant’s consent unless
otherwise provided in the Plan.
 
14.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15.           Relation to Plan.  The Stock Option granted under this Agreement
and all the terms and conditions hereof are subject to the terms and conditions
of the Plan.  This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with the grant or exercise of the Stock Option.  All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan shall be final, conclusive and binding on all persons.
 
 
4

--------------------------------------------------------------------------------

 
16.           Successors and Assigns.  Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.
 
17.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the Sate of Florida, without
giving effect to the principles of conflict of laws thereof.
 
18.           Relation to Other Benefits.  Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
19.           Use of Participant’s Information. Information about the
Participant and the Participant’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan.  The Participant understands that such processing of
this information may need to be carried out by the Company and its Subsidiaries
and by third party administrators whether such persons are located within the
Participant’s country or elsewhere, including the United States of America.  The
Participant consents to the processing of information relating to the
Participant and the Participant’s participation in the Plan in any one or more
of the ways referred to above.
 
20.           Electronic Delivery.  The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Participant understands that,
unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement.  The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.
 
(Signatures are on the following page)
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement, as of the Date of Grant.
 
PREMIER EXHIBITIONS, INC.




By: ______________________
Name:
Title:


The undersigned hereby acknowledges receipt of a copy of the Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”).  The Participant represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the Stock Option on the terms and conditions set forth herein and in the
Plan.



 
________________________
Participant
 
Date: ___________________
 
 
 
 
6

--------------------------------------------------------------------------------